SCHWARTZ, Chief Judge
(specially concurring).
I agree with Judge Levy’s dissent in Elharda v. State, 775 So.2d 321 (Fla. 3d DCA 2000), State v. Rajaee, 745 So.2d 469 (Fla. 5th DCA 1999), review denied, 763 So.2d 1044 (Fla.2000), and the statement in Johnson v. State, 760 So.2d 992 (Fla. 2d DCA 2000), all to the effect that,
[i]f the trial court had warned him of the risk of deportation when he believed he was a United States citizen, there is no reason to think that the warning would have altered his decision. Any prejudice he would have sustained in that circumstance would relate to his own lack of knowledge about his own citizenship, and not to a failure of the trial court to give him correct legal information.
Johnson, 760 So.2d at 993. See also St. Preux v. State, 769 So.2d 1116 n. 1 (Fla. 2d DCA 2000). Nevertheless, because I am bound by the contrary opinion of the majority in Elharda, I reluctantly concur in reversal.